          Case 2:20-cv-02128-JCM-NJK Document 56 Filed 08/19/21 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                     DISTRICT OF NEVADA
 6
 7   JUSTIN NEFF,
                                                        Case No. 2:20-cv-02128-JCM-NJK
 8          Plaintiff(s),
                                                                      Order
 9   v.
10   TOWBIN DODGE LLC, et al.,
11          Defendant(s).
12        On December 16, 2020, this case was stayed pending a decision from the United States
13 Supreme Court in Facebook Inc. v. Duguid. Docket No. 54. The Supreme Court issued that
14 decision on April 1, 2021. Facebook, Inc. v. Duguid, 141 S.Ct. 1163 (U.S. Apr. 1, 2021).
15 Accordingly, the parties are hereby ORDERED to file, by August 31, 2021, a joint status report
16 and proposed schedule.
17        IT IS SO ORDERED.
18        Dated: August 19, 2021
19                                                           ______________________________
                                                             Nancy J. Koppe
20                                                           United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                 1
